per CURIAM:
Entre los años 1950 y 1954 la demandante introdujo en Puerto Rico bombillas eléctricas Westinghouse bajo un contrato de agencia con dicha firma, para ser vendidas en toda la Isla a través de subagentes. La Westinghouse enviaba la mercancía a la demandante a consignación, bajo facturas que fijaban un precio de lista, que era el precio en que las bombillas debían venderse finalmente al consumidor. Mensualmente la demandante debía remesar a la Westinghouse el importe de las ventas de bombillas durante el mes anterior, al referido precio ya fijado por Westinghouse, menos 45% que representaba la comisión o beneficio de la deman-dante. Este 45% nunca fue considerado por el Secretario de Hacienda a los efectos de imponer los arbitrios.
La controversia surgió porque los arbitrios fueron paga-dos por la demandante durante el período de 1950 a 1954 des-contando del precio de lista el 45% de su compensación, más un 5% del remanente. El derecho de la demandante a recibir en adición al 45% ese 5% de la diferencia se consignó en la See. 7 (c) del contrato de agencia entre ella y Westinghouse. Esa Sección disponía que si el agente (la demandante) *555enviare (i) todas las declaraciones, informes e inventarios según eran requeridos en el contrato, y (ii) remesare, no más tarde del 15 de cada mes la cantidad adeudada, de acuerdo con la See. 6, por concepto de todas las bombillas vendidas por ella y sus agentes durante el mes calendario anterior, hubiere o no recaudado ya el importe de dichas ventas, tendría derecho a una cantidad igual al 5% de la cantidad remesada, cuyo 5% se concedía como una compensación especial por dichos prontos informes y remesas.
La See. 6 del contrato a que se hace referencia en la cláusula anterior disponía que el agente remesaría a Westinghouse no más tarde del 15 de cada mes el valor total de las ventas al precio de lista hechas por el agente y subagentes que hubiere sido recaudado durante el mes calendario anterior, y otras recaudaciones especificadas, menos el 45% de com-pensación básica y cualquier compensación adicional a que el agente pudiera tener derecho según lo dispuesto en la See. 7 (b) y (c) ya referidas.
De acuerdo con la See. 4 del mismo contrato, la deman-dante venía obligada a llevar libros y récords de todas las transacciones bajo el mismo y a rendir a Westinghouse el segundo día de cada mes informes sobre inventarios de toda la mercancía consignada y en poder del agente a la termina-ción del mes calendario anterior, así como los demás informes que fueren requeridos. Venía igualmente obligada la deman-dante a enviar no más tarde del 15 de cada mes informes cubriendo las ventas de bombillas durante el mes precedente, y todos los que le fueren solicitados.
La Sec. 16 de la Ley de Rentas Internas de 1925 aplicable en este caso imponía a los aparatos eléctricos un arbitrio de 15% sobre el precio de venta en Puerto Rico. Precio de venta según la See. 4 de la Ley era el costo en Puerto Rico del artí-culo, más 20% sobre dicho costo. El costo en Puerto Rico según la propia See. 4 era el costo de los artículos en el punto de origen más 10% sobre este costo calculado para fletes y *556otros gastos de transportación. Punto de origen según la See. 2 de la Ley era el primer sitio en que se establecía con el introductor en Puerto Rico una relación contractual de com-praventa respecto de la mercancía sujeta al impuesto, ya fuera dicha relación establecida directamente o por mediación de agentes o representantes, y según la See. 6, ese costo en el punto de origen era el que regía al momento de remitirse la mercancía al consignatario.
Bajo el contrato de agencia a consignación envuelto en este caso, el Secretario de Hacienda consideró como costo en el punto de origen el remanente del precio de lista de la Westinghouse al cual debía venderse la mercancía al consumi-dor, deducido el 45 % de la compensación básica de la deman-dante. Pero a los efectos de fijar ese costo en el punto de origen, el Secretario de Hacienda rechazó la deducción adicional del 5% que incluyó la demandante al calcular el arbitrio, por concepto de la compensación especial bajo la Sec. 7(c) del contrato, por entender el Secretario que dicho descuento adicional no era permisible a tenor de lo dispuesto en la Parte B de la See. 4 de la Ley. Esta Parte B disponía de la manera siguiente: “Deducciones Admisibles del ‘Costo en el Punto de Origen’. No será deducible del costo en el ‘punto de origen’ ningún descuento de caja o financiero ni ninguna otra deduc-ción análoga hecha a clientes para inducirlos a hacer efectivas las facturas dentro de un período determinado. Tampoco serán deducibles las comisiones a los agentes, a los comisionis-tas, a los representantes, a los agentes corredores, o a los agentes embarcadores. En aquellos casos, sin embargo, en que se conceda un descuento comercial para llevar al precio de mercado prevaleciente, precios básicos estipulados en listas, anuncios y publicaciones o cuando el descuento comercial sea una deducción de un precio al consumidor anunciado en publicaciones y sea el fin de la deducción la de conceder a los mayoristas un beneficio basado en un descuento del precio al consumidor publicado, el Secretario de Hacienda, de tener *557amplia evidencia procedente del abastecedor y aportada por el contribuyente, que no deje lugar a duda razonable sobre la verdadera y permanente naturaleza de dichos descuentos, po-drá admitir la deducción de tales descuentos del costo en el punto de origen. Disponiéndose, sin embargo, que en ningún momento será deducible ningún descuento que sea otorgado en razón de volúmenes progresivos de venta o por otras conside-raciones de carácter especulativo, siendo la firme intención legislativa la de que la imposición contributiva se haga sobre la realidad de precios prevalecientes en el mercado, no influi-dos por factores especulativos como los descuentos para indu-cir pronto pago, para inducir a un mayor volumen de compras, y recursos análogos.”
La Sala sentenciadora fue de opinión que la anterior disposición, Sec. 4B de la Ley en la cual se basó el Secretario de Hacienda no era el derecho aplicable. Entendió que era el inciso (c) de la See. 4A. Ésta disponía que cuando los artículos sujetos al pago de arbitrios, por el hecho de haber sido introducidos en Puerto Rico por entidades exentas, o por cualquier otro motivo, no hubieran sido objeto de tributación, y en uno y otro caso dichos artículos fueran subsiguientemente vendidos a personas no exentas del pago de arbitrios, el “costo en Puerto Rico” significaría el precio que por ellos hubiera pagado el comprador al adquirirlos; y de no mediar venta, el “costo en Puerto Rico” sería estimado por el Secretario de Hacienda.
La apelante sostiene ante nos, no sin razón, que este inciso (c) no es aplicable a su caso, y arguye que si la Sala senten-ciadora entendió que tampoco era aplicable la parte B de la See. 4, debió haber declarado con lugar la demanda. Conveni-mos en que los fundamentos del fallo de la Sala sentenciadora no fueron correctos, pero creemos que el fallo en sí lo fue.
Si no en detalles precisos, el descuento adicional del 5% a tenor de la See. 7 (c) del contrato está sustancialmente dentro de la prohibición contenida en la disposición anterior-*558mente transcrita. Debe observarse que bajo las Sees. 4 y 6 del contrato, la demandante venía obligada a rendir sus infor-mes y a hacer sus remesas en la fecha indicada de las recau-daciones de las ventas del mes anterior sin derecho a descuento adicional alguno. El descuento adicional se le concedía sólo en aquellos casos en que enviara a Westinghouse el 15 de cada mes el importe de todo lo vendido, hubiera la demandante o no recaudado ya dicho importe. Claramente éste era un des-cuento para inducir un pronto pago, aun de lo que ella no había recibido.
La demandante sostiene que ella no era un cliente de Westinghouse. La palabra “cliente” usada en dicha disposición de la Ley no tiene un significado restrictivo ni técnico, sino uno general. Aun cuando el contrato de la demandante fuera el de un agente consignatario, en el espíritu de esa disposición ella podía considerarse como un cliente, y lo era.

Aunque por otros fundamentos, se confirmará la sentencia que desestimó la demanda de devolución de arbitrios.